Michael Saytanides, an attorney who was admitted to the Bar by this court on July 19, 1926, has submitted an affidavit dated May 19, 1978 in which he tenders his resignation as an attorney and counselor at law (see 22 NYCRR 691.9). Mr. Saytanides acknowledges that he is the subject of an investigation by the Joint Bar Association Grievance Committee for the Second and Eleventh Judicial Districts and that the following charges are pending against him: (1) Mr. Saytanides and others engaged in conduct prejudicial to the administration of justice, by conspiring to confer a benefit upon a public servant to influence the prosecution or incarceration of a person or persons for the commission of a crime; and (2) Mr. Saytanides and others engaged in conduct prejudicial to the administration of justice by sharing legal fees with a nonlawyer, a bailbondsman, as an inducement to the nonlawyer to refer criminal cases to Mr. Saytanides’ law firm in that, in or about 1970 and through 1973, an agreement was entered into between Mr. Saytanides, others and the bailbondsman that the latter would refer individuals in need of an attorney, ordinarily persons facing criminal charges, to Mr. Saytanides’ law firm, in exchange for which Mr. Saytanides and others would share *991the fees received for their legal services with the said bailbondsman. In his affidavit Mr. Saytanides indicates that his resignation is submitted freely and voluntarily; that he is not being subjected to coercion or duress; and that he is fully aware of the implications of submitting the resignation. He further acknowledges that if charges were predicated upon the misconduct under investigation he could not successfully defend himself on the merits against such charges. Under the circumstances herein, Mr. Saytanides’ resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that his name be struck from the roll of attorneys and counselors at law, effective forthwith. Mollen, P. J., Hopkins, Martuscello, Latham and Damiani, JJ., concur.